 

Exhibit 10.1

 

 



ENERGY XXI LTD

 

FIRST AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT

 

May 16, 2016

 



 

This First Amendment to the Restructuring Support Agreement1 (this “Amendment”),
is entered into by and among: (i) the Debtors; and (ii) the Restructuring
Support Parties. This Agreement collectively refers to the Debtors and the
Restructuring Support Parties as the “Parties” and each individually as a
“Party.”

 

RECITALS

 

WHEREAS, the Parties desire to amend the Restructuring Support Agreement to
modify certain Milestones; and

 

WHEREAS, Section 4 of the Restructuring Support Agreement permits the extension
of a Milestone with the express prior written consent of the Majority
Restructuring Support Parties;

 

NOW, THEREFORE, in consideration of the promises, mutual covenants, and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Parties,
intending to be legally bound, hereby agrees as follows:

 

AGREEMENT

 

1. Amendment Effective Date. This Amendment shall become effective, and the
obligations contained herein shall become binding upon the Parties, upon the
first date that this Agreement has been executed by all of the Parties.
Following the effective date of this Amendment, whenever the Restructuring
Support Agreement is referred to in any agreements, documents, and instruments,
such reference shall be deemed to be to the Restructuring Support Agreement as
amended by this Amendment.

 

2. Amendment to the Restructuring Support Agreement.

 

(a)Section 4(e) of the Restructuring Support Agreement is hereby deleted and
replaced in its entirety with the following:

 

no later than May 20, 2016, the Debtors shall file with the Bankruptcy Court:
(i) the Plan; (ii) the Disclosure Statement; and (iii) a motion (the “Disclosure
Statement and Solicitation Motion”) seeking, among other things, (A) approval of
the Disclosure Statement, (B) approval of procedures for soliciting, receiving,
and tabulating votes on the Plan and for filing objections to the Plan, and
(C) to schedule the hearing to consider confirmation of the Plan (the
“Confirmation Hearing”).

 



 





1“Restructuring Support Agreement” means that certain Restructuring Support
Agreement, dated April 11, 2016, by and among the Debtors and the Restructuring
Support Parties, as may be further amended, modified, or supplemented, from time
to time. Unless otherwise noted, capitalized terms used but not defined herein
are used as defined in the Restructuring Support Agreement.

 



 

 

 

3. Ratification. Except as specifically provided for in this Amendment, no
changes, amendments, or other modifications have been made on or prior to the
date hereof or are being made to the terms of the Restructuring Support
Agreement or the rights and obligations of the arties thereunder, all of which
such terms are hereby ratified and confirmed and remain in full force and
effect. Notwithstanding the effective date of this Amendment, this Amendment
constitutes a valid amendment of the applicable Milestone set forth in Section
4(e) of the Restructuring Support Agreement, in accordance with the final
paragraph of Section 4 of the Restructuring Support Agreement.

 

4. Waiver of Certain Termination Rights. Nothing in this Amendment shall
constitute a Restructuring Support Party Termination Event pursuant to
Sub-Clause (a) of Section 7 the Restructuring Support Agreement or an individual
termination right pursuant to Sub-Clause (a) of Section 9 of the Restructuring
Support Agreement, or any other breach by any of the Debtors or the
Restructuring Support Parties under the Restructuring Support Agreement,
including, without limitation, a breach of the Debtors’ commitments under
Section 6 of the Restructuring Support Agreement.

 

[Signatures and exhibits follow.]

 

2 

 

 

[Signature Pages Redacted.]

 



 

